Citation Nr: 0923580	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased, compensable, rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO denied an 
increased, compensable, rating for hearing loss of the right 
ear.  In January 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2007.

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran's most recent VA audiological evaluation was in 
June 2006.  Subsequently, in October 2006, the Veteran filed 
a claim for an increased rating, in which he stated his 
belief that his right ear hearing loss had worsened and that 
he was scheduled to receive hearing aids.  In November 2006, 
the Veteran submitted a private audiometry report from 
November 2006 reflecting bilateral mild to severe 
sensorineural hearing loss with a slight conductive component 
at 4000 Hz.  Although the report of audiometric testing 
reflects pure tone thresholds reported in graph (versus 
numeric) form, these results appear to reflect a possible 
worsening in condition of the Veteran's right ear hearing 
loss.  However, the Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 4.85 in order 
to determine whether the Veteran is entitled to an increased 
rating.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).
In a May 2009 informal hearing presentation, the Veteran's 
representative asserted that the Veteran should be afforded a 
VA examination to evaluate the current state of his condition 
as the last VA examination was three years old.

In view of allegations of worsening disability, the Board 
finds that a more contemporaneous audiological evaluation, 
with appropriate testing, is needed to properly evaluate the 
severity of the Veteran's service-connected right ear hearing 
loss.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 
(2008).  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA audiology evaluation.  The Veteran is hereby advised 
that failure, without good cause, to report to the scheduled 
evaluation shall result in denial of the claim.  See 38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled testing and/or 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
evaluation sent to the Veteran by the pertinent VA medical 
facility.

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes treatment 
records from the VA Medical Center (VAMC) in West Haven 
(dated from March 1982 to June 2006).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any outstanding 
records of treatment for the Veteran's right ear hearing loss 
from the West Haven VAMC (since June 2006), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.
Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice as per the VCAA requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a higher rating for right 
ear hearing loss should include consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Hart v. Mansfiled, 21 Vet. App. 505 (2007), is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for any right 
ear hearing loss from the West Haven VAMC 
(since June 2006).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test results 
that have not been converted to an 
appropriate numerical form, in particular, 
the private audiometric evaluation 
performed in November 2006.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo audiological evaluation, by an 
audiologist, at a VA medical facility.  
Audiometry and speech discrimination 
testing must be accomplished.  The 
audiologist should set forth all 
evaluation findings in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled audiological evaluation, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date 
and time of the evaluation sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the increased rating 
claim on appeal in light of all pertinent 
evidence and legal authority.  If the 
Veteran fails, without good cause, to 
report to the scheduled evaluation, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 38 
C.F.R. 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged rating," 
pursuant to Hart (cited to above), is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
reminded that the Board has advanced this appeal on the 
Board's docket.



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

